Title: From Abigail Smith Adams to Richard Rush, 14 July 1817
From: Adams, Abigail Smith
To: Rush, Richard



My Dear Sir
Quincy july 14th 1817


I owe you many thanks for the early notice which you transmitted me, of mr Adams’s acceptance of the Appointment of State. untill yesterday, I have remaind without any direct communication from him. The Letter which I inclose for your perusal, I regret not having received a day or two Sooner, that I might have had the pleasure of communicating it to the President when he did us the favour of dinning with us—His Tour through the NE States has been highly gratifying to the people, and concilitory to Parties—who have mingled without distinction at the festive Board, and public exhibitions. the agreable affability, and unassumeing manners of the President, with his polite attentions to all orders and Ranks has made a deep and lasting impression here, and his industery and Distribution of time has enabled him to visit the most important Ports and harbours to review our Militia, to visit many of our principle manufactories, To inspect our Literary institutions—and to behold the Bulwork of our Nation in the Numerous Progeny rising into Life to be its future Glory and defence—upon the day of the President’s entrance into Boston, I was one of the many thousands who witnessed the Scene Seated at a window, from whence I had a full view—not a Sound of a voice was heard from the thousands who on horse back in Carriages and on foot preceeded and followd him—the Streets were thronged, the windows filled, the House Tops coverd—yet all was respectfull silence “no Swineish multitude” Not a Disgusting Being to be Seen, all well clad and neat in their persons. this cannot be Said of any Populace in Europe.
Boston, once the “Headquarters of good Principles,” Strove to Surpass her Sister States, in the Splendour of her reception of the President, by way as I laughingly told Some of them, of expiation! but not all the glittering pomp of the Hussars, and the Military parade of pomp and Show—had half the touching interest which a display of the Children male and Female, drawn up in Ranks, in a large Mall, beautifull and pictureisk by nature, now renderd doubly interesting, by presenting to view three thousand Six hundred & thirty Children all in uniform with their preceptors at their head an ample space was left open for the President to pass through, while the Children each paid their respectfull reverence to the Head of the Nation—
I hope the President will return to the Seat of Government, not worn out, and exhausted as we have feard, but pleased, and gratified, with the manifestation of the good will of the people towards him; and with an Enlarged knowledge of the Nation, over which he is to preside—

Please to Say to mrs Rush, that I had the pleasure of Seeing her Nephew who was introduced to me, and in whose countanance I thought I recognised the features of his Mother—

I received a few days Since a very kind Letter from your Good Mother, in reply to one which I had given to my grandaughter mrs de wint—who with her Husband were on a visit to Philadelphia—The Newspaper Says, that you are to be the Successor of my Son—I will not be So Selfish as to regret it, upon his account, altho I know it will be a personal loss to him at Washington. where ever you are I Shall lay claim to a Maternal interest in you—the letter which I have inclosed, You will be So good as to return, the disposition which it manifests was So pleasing to me, that I flatter myself it would be so to you. I inquired of the President after your Health, and he Spoke of you, in a manner congenial to my feelings, and with a warmth of expression which left not a doubt of its Sincerity.—Present me kindly to mrs Rush—and beleive me ever affectionatly Yours—


A Adams


